Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references listed on the IDS, while pertinent to the claimed invention, do not anticipate nor render the claimed invention obvious.  


The following is being reiterated from the Notice of Allowance mailed on 03/18/2021.  


Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-19 are, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erin Bobay on 03/11/2021.

The application has been amended as follows: 
Amend claim 1 in the following manner: 


at least one secondary chamber, wherein the at least one secondary chamber comprises a second organoid and a second hydrogel, wherein the second organoid is present within the second hydrogel; 
at least one primary conduit connecting said primary and secondary chambers and providing fluid communication therebetween;
a fluid circuit that, in operation, is a closed fluidic system and provides fluid flow through the primary chamber and first organoid, then through the at least one primary conduit, next through at least one branching conduit that branches off of the at least one primary conduit, and then to the at least one secondary chamber and second organoid in the same fluid path, wherein the circuit comprises the at least one primary conduit connecting said primary and secondary chambers and providing fluid communication therebetween; and 
a growth media in said primary chamber, each of said secondary chamber(s), and each of said primary conduit(s), wherein said first and second hydrogels  comprise thiolated hyaluronic acid, thiolated gelatin, and polyethylene glycol diacrylate.

Add the following claim: 

22.	 An apparatus of claim 1 wherein said thiolated hyaluronic acid, said thiolated gelatin, and said polyethylene glycol diacrylate are cross-linked.  


Reasons for Allowance
Claims 1-19, 21 and 22 are allowed and have been renumbered 1-21.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest an apparatus that includes a fluid circuit that, in operation, is a closed fluidic system and provides fluid flow through the primary chamber and first organoid, then through the at least one primary conduit, next through at least one branching conduit that branches off of the at least one primary conduit, and then to the at least one secondary chamber and second organoid in the same fluid path, wherein the circuit comprises the at least 
For claims 14 and 17, the prior art fails to teach for fairly suggest a method of screening a test compound for anti-metastatic activity against cancer cells that includes the step of providing an apparatus that includes a fluid circuit that, in operation, is a closed fluidic system and provides fluid flow through the primary chamber and first organoid, then through the at least one primary conduit, next through at least one branching conduit that branches off of the at least one primary conduit, and then to the at least one secondary chamber and second organoid in the same fluid path, wherein the circuit comprises the at least one primary conduit connecting said primary and secondary chambers and providing fluid communication.  These limitations are in combination with the claim as a whole.  
The closest prior art is Pant et al. (US 2015/0377861 A1) which discloses a substrate for cell assay that includes a first and primary chamber with an organoid.  
The next closest prior art is Gevaert et al. (US 2015/0377861 A1) which discloses a cell culturing system  with a 3D gel matrix with a closed-loop system. 
The next closest prior art is Prestwich et al. (US 2009/0105193 A1) which discloses a scaffold such as thiolated hyaluronic acid that is cross-linked with polyethylene glycol.  
The next closest art is Edmondson et al. (Assay Drug Dev Technol. 2014 May 1; 12(4): 207-218) which discloses a 3D scaffold that encapsulates or surrounds an organoid.  
The prior art does not teach or fairly suggest either alone or in combination an apparatus for culturing organoids that includes a fluid circuit that, in operation, is a closed fluidic system and provides fluid flow through the primary chamber and first organoid, then .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799